Case 6:15-cv-01698-RBD-LRH Document 290 Filed 04/30/20 Page 1 of 5 PageID 6589




                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

  SHIRLEY JN JOHNSON,

        Plaintiff,

  v.                                                    CASE NO. 6:15-cv-1698-Orl-37GJK

  NEW DESTINY CHRISTIAN CENTER
  CHURCH, INC., PAULA MICHELLE
  MINISTRIES, INC., PAULA
  MICHELLE WHITE, and
  RESURRECTION LIFE THC, INC.,

       Defendants.
  __________________________________/

                 DEFENDANTS’ SECOND MOTION FOR EXTENSION TO
                  CONTINUE SEAL OF FINANCIAL TRIAL EXHIBITS

        Defendants New Destiny Christian Center Church, Inc., Paula Michelle Ministries, Inc.,

 and Paula Michelle White, by and through undersigned counsel, hereby file this Second Motion

 for Extension To Continue Seal of Financial Trial Exhibits, and in support thereof state as follows:

        1.      On May 2, 2018, prior to the bench trial of this matter (“Johnson I”), Defendants

 filed an Unopposed Motion to File Financial Trial Exhibits Under Seal. (Doc. # 237). In the

 Motion, Defendants requested that the certain documents, which appeared on the parties’ Joint

 Exhibit List submitted and utilized during the bench trial of this matter, be filed under seal. (See

 Doc. # 250).

        2.      On May 4, 2018, the Court granted Defendants’ Motion to File Financial Trial

 Exhibits Under Seal. (Doc. # 246). Accordingly, the trial court exhibits at issue were to “remain

 under seal for a period of one (1) year.” (Id. at 4). Based on the Court’s initial Order, the seal of

 the trial court exhibits was set to expire on May 3, 2019.
Case 6:15-cv-01698-RBD-LRH Document 290 Filed 04/30/20 Page 2 of 5 PageID 6590




        3.      Upon completion of the two (2) day bench trial, the Court entered a Memorandum

 Opinion and Order, on July 31, 2018, wherein the Court found that Plaintiff, Shirley Jn Johnson,

 was entitled to $13,707.93 in total damages against Defendants in this action. (See Doc. # 264).

        4.      Plaintiff filed a Notice of Appeal on September 26, 2018. (Doc. # 276).

        5.      While Plaintiff’s appeal was pending, on March 26, 2019 Defendants filed a Motion

 for Extension To Continue Seal of Financial Trial Exhibits and requested that the seal of the

 financial trial exhibits be extended for one (1) year. (Doc. # 285).

        6.      On March 26, 2019, the Court granted the Motion (Doc. # 286), and the seal of the

 financial trial exhibits was extended until May 3, 2020.

        7.      On May 20, 2019, the United States Court of Appeals for the Eleventh Circuit

 affirmed this Court’s Final Judgment in this matter. (Doc. ## 287-288).

        8.      On August 14, 2019, Plaintiff submitted her Petition for Writ of Certiorari to the

 Supreme Court of the United States.

        9.      On November 18, 2019, the Supreme Court of the United States denied Plaintiff’s

 Petition for Writ of Certiorari. (See Doc. # 289).

        10.     During the pendency of this action, Plaintiff filed a separate – but related – action

 styled SHIRLEY JN JOHNSON, individual, Plaintiff, v. NEW DESTINY CHRISTIAN CENTER

 CHURCH, INC., Florida not for profit corporation a/k/a Paula White Ministries, PAULA

 MICHELLE WHITE, individually and in her official capacity as President, Director and Senior

 Pastor of New Destiny Christian Center Church, Inc. a/k/a PAULA MICHELLE CAIN,

 Defendants, Case No. 6:17-cv-710-Orl-37GJK (“Johnson II”).
Case 6:15-cv-01698-RBD-LRH Document 290 Filed 04/30/20 Page 3 of 5 PageID 6591




           11.       On March 4, 2019, this Court granted the Johnson II Defendants’ Motion for

 Summary Judgment, and Judgment was entered in favor of the Defendants. (See Johnson II, Doc.

 ## 83-84).

           12.       Plaintiff filed a Notice of Appeal in Johnson II on March 21, 2019. (Doc. # 86).

 This appeal remains pending.

           13.       Upon the conclusion of Johnson I, and as all appellate avenues had been exhausted,

 the undersigned requested that Plaintiff do the following: (1) return or destroy all discovery

 received in Johnson I, including the financial trial exhibits, and (2) provide written confirmation

 that such return or destruction was completed and that Plaintiff no longer had any discovery

 obtained in Johnson I in her possession.1

           14.       In response, Plaintiff has taken the position that the discovery documents will be

 destroyed or returned after Johnson II has ended, as the Johnson II Defendants referred to the use

 of Johnson I documents in their Fed. R. Civ. P. 26 Disclosure submitted in Johnson II.

           15.       For simplicity, the undersigned is agreeable to proceeding in such manner.

           16.       Based on Plaintiff’s recent representation, and as the Johnson II appeal remains

 pending, the undersigned respectfully requests this Court enter an Order extending the seal of the

 financial trial exhibits for one (1) year – until May 3, 2021.

           17.       The above-referenced documents are highly confidential in nature, as they provide

 in-depth analysis of the financial condition of Defendants, and publication of such information

 could result in serious injury to Defendants’ privacy interests.




 1
     On February 1, 2017, the Court explained that “[a]bsent further order, Plaintiff shall refrain from any extrajudicial
     publication of the discovery material to any source and shall not disclose the information to any person or entity
     other than any expert witness or subsequently retained counsel as necessary for the prosecution of this action.
     Violation of this portion of the Court's order will result in sanctions.” (Doc. # 115). On December 28, 2017, Plaintiff
     agreed that she would “return or destroy Defendants' financial information at the close of this case.”
Case 6:15-cv-01698-RBD-LRH Document 290 Filed 04/30/20 Page 4 of 5 PageID 6592




         18.     As severe injury could occur if these documents are filed on the open record, good

 cause continues to exist to keep such documents under seal.

         19.     If and when Johnson II concludes, the undersigned anticipates filing a motion

 requesting (1) the Court lift the seal of the financial trial exhibits and (2) the Court advise the Clerk

 that destruction of the financial trial exhibits is proper.

         WHEREFORE, for the reasons stated herein, Defendants respectfully request the Court

 grant the relief requested herein.

                   Certification of Counsel Pursuant to M.D. FLA. L.R. 3.01(g)

         The undersigned counsel called and/or emailed Plaintiff, pro se, on three occasions before

 filing this Motion – April 27, 2020, April 29, 2020 and April 30, 2020, but was unable to reach

 Plaintiff. At this time, it is undetermined whether Plaintiff opposes the relief requested herein.

 However, given the time-sensitive nature of the relief requested, the undersigned finds it necessary

 to file this Motion at this time. Defense counsel will continue to contact Plaintiff and will

 supplement the 3.01(g) certification via separate filing upon doing so.


 Dated: April 30, 2020

                                               Respectfully submitted,
                                               /s/ Richards H. Ford
                                               Richards H. Ford, Esquire (0288391)
                                               RFord@wickersmith.com
                                               Clay H. Coward, Esquire (379522)
                                               CCoward@wickersmith.com
                                               Krista N. Cammack, Esquire (104718)
                                               KCammack@wickersmith.com
                                               WICKER SMITH O’HARA MCCOY & FORD, P.A.
                                               390 N. Orange Ave., Suite 1000
                                               Orlando, FL 32801
                                               Telephone:     (407) 843-3939
                                               Facsimile:     (407) 649-8118
                                               Attorneys for Defendants
Case 6:15-cv-01698-RBD-LRH Document 290 Filed 04/30/20 Page 5 of 5 PageID 6593




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk
 of the Court by using the ECF system which will send a notice of electronic filing to all counsel
 of record. I further certify that a true and correct copy of the foregoing has been furnished via U.S.
 Mail to:

 Shirley Jn Johnson
 P.O. Box 58818
 Seattle, WA 98138
 Pro Se
                                                 /s/ Richards H. Ford
                                                 Richards H. Ford, Esquire
